

Exhibit 10.110


REAL ESTATE PURCHASE CONTRACT (UNIMPROVED PROPERTY)


STATE OF CALIFORNIA
COUNTY OF SAN BERNARDINO


1.  PARTIES:  DONNA LACHMAN, "THE HAYASHIDA FAMILY PARTNERSHIPS", SADAKO
HAYASHIDA, KODY KODAMA  (Seller) agrees to sell and convey to CORONUS ENERGY
CORP. (Purchaser), and Purchaser agrees to buy from Seller the Property
described below.


2.  PROPERTY:  Lot _____, Block _____, 160 ACRES OF VACANT LAND (APN:
0620-021-01 Addition, City of TWENTYNINE PALMS,  SAN BERNARDINO County, State of
CALIFORNIA, known as ______________________________________________________,
(address/zip code), or as described on attached exhibit together with all
rights, privileges and appurtenances pertaining thereto, including but not
limited to: water rights, claims, permits, strips and gores, easements, and
cooperative or association memberships (the "Property").


3. SALES PRICE:


 
A.
Cash portion of Sales Price payable by Purchaser at closing
$
400,000.00

 
B.
Sum of all financing described below
$
_________

 
C.
Sales Price (Sum of A and B)
$
400,000.00



4. FINANCING: The portion of Sales Price not payable in cash will be paid as
follows: [Check applicable items below.]


_____
A. THIRD PARTY FINANCING: One or more third party mortgage loans in the total
amount of $___________. If the Property does not satisfy the lenders'
underwriting requirements for the loan(s), this contract will terminate and the
earnest money will be refunded to Purchaser.   [Check one item only:]



_____
(1) This contract is subject to Purchaser being approved for the financing
described in the attached Third Party Financing Condition Addendum.



_____
(2) This contract is not subject to Purchaser being approved for financing.



_____
B. ASSUMPTION: The assumption of the unpaid principal balance of one or more
promissory notes described in the attached Loan Assumption Addendum.



_____
C. SELLER FINANCING: A promissory note from Purchaser to Seller of $___________
bearing _______% interest per annum, secured by [choose the appropriate
instrument authorized within the state:] __________ mortgage, or __________
vendor’s and deed of trust liens, and containing the terms and conditions
described in the attached Seller Financing  Addendum. If an owner policy of
title insurance is furnished, Purchaser shall furnish Seller with a mortgagee
policy of title insurance.



5. EARNEST MONEY: Upon execution of this contract by both parties, Purchaser
shall deposit $50,000.00 as earnest money with TRADEWINDS ESCROW, INC., as
escrow agent, at 23670 HAWTHORNE BLVD., #211, TORRANCE, CA 90505 (address).
Purchaser shall deposit additional earnest money of $__________ with escrow
agent within _____ days after the effective date of this contract. If Purchaser
fails to deposit the earnest money as required by this contract, Purchaser will
be in default.


6. TITLE POLICY AND SURVEY:


A. TITLE POLICY: Seller shall furnish to Purchaser at [check one:] _____
Seller's __x__ expense an owner policy of title insurance (Title Policy) issued
by: TBD (Title Company) in the amount of the Sales Price, dated at or after
closing, insuring Purchaser against loss under the provisions



 
Seller’s Initials                                           Buyer’s Initials JT




 
- 1 -

--------------------------------------------------------------------------------

 

of the Title Policy, subject to the promulgated exclusions (including existing
building and zoning ordinances) and the following exceptions:


(1) Restrictive covenants common to the platted subdivision in which the
Property is located.
(2) The standard printed exception for standby fees, taxes and assessments.
(3) Liens created as part of the financing described in Paragraph 4.
(4) Utility easements created by the dedication deed or plat of the subdivision
in which the Property is located.
(5) Reservations or exceptions otherwise permitted by this contract or as may be
approved by Purchaser in writing.
(6) The standard printed exception as to marital rights.
(7) The standard printed exception as to waters, tidelands, beaches, streams,
and related matters.
(8) The standard printed exception as to discrepancies, conflicts, shortages in
area or boundary lines, encroachments or
protrusions, or overlapping improvements. Purchaser, at Purchaser's expense, may
have the exception amended to read, "shortages in area".


B. COMMITMENT: Within 20 days after the Title Company receives a copy of this
contract, Seller shall furnish to Purchaser a commitment for title insurance
(Commitment) and, at Purchaser's expense, legible copies of restrictive
covenants and documents evidencing exceptions in the Commitment (Exception
Documents) other than the standard printed exceptions. Seller authorizes the
Title Company to mail or hand deliver the Commitment and Exception Documents to
Purchaser at Purchaser's address shown in Paragraph 21. If the Commitment and
Exception Documents are not delivered to Purchaser within the specified time,
the time for delivery will be automatically extended up to 15 days or the
Closing Date, whichever is earlier.


C. SURVEY: The survey must be made by a registered professional land surveyor
acceptable to the Title Company and any lender. [Check one box only:]
_____  (1) Within _____ days after the effective date of this contract, Seller,
at Seller's expense, shall furnish a new survey to Purchaser.
_____  (2) Within _____ days after the effective dale of this contract,
Purchaser, at Purchaser's expense, shall
obtain a new survey.
_____ (3) Within _____days after the effective date of this contract, Seller
shall furnish Seller's existing survey of
the Property to Purchaser and the Title Company, along with Seller's affidavit
acceptable to the Title Company for approval of the survey. If the survey is not
approved by the Title Company or Purchaser's lender, a new survey will be
obtained at [check one:] _____ Seller's _____ Purchaser's expense no later than
3 days prior to the Closing Date.
_____ (4) No survey is required.


D. OBJECTIONS: Within seven (7) days after Purchaser receives the Commitment,
Exception Documents and the survey, Purchaser may object in writing to (I)
defects, exceptions, or encumbrances to title: disclosed on the survey other
than items 6A(1) through (7) above; disclosed in the Commitment other than items
6A(1) through (8) above; (ii) any portion of the Property lying in the 100 year
flood plain as shown on the current Federal Emergency Management Agency map; or
(iii) any exceptions which prohibit the following use or activity:
 N/A_________________________________________________________________________________________________________________________________________________________________________
_______________________________________________________________________________________________________________________________________________________



Purchaser's failure to object within the time allowed will constitute a waiver
of Purchaser's right to object; except that the requirements in Schedule C of
the Commitment are not waived. Seller shall cure the timely objections of
Purchaser or any third party lender within 15 days after Seller receives the
objections and the Closing Date will be extended as necessary.  If objections
are not cured within such 15 day period, this contract will terminate and the
earnest money will be refunded to Purchaser unless Purchaser waives the
objections.


E. TITLE NOTICES:


(1) ABSTRACT OR TITLE POLICY: Broker advises Purchaser to have an abstract of
title covering the Property examined by an attorney of Purchaser's selection, or
Purchaser should be furnished with or obtain a Title Policy. If a Title Policy
is furnished, the Commitment should be promptly reviewed by an attorney of
Purchaser's choice due to the time limitations on Purchaser's right to object.





 
Seller’s Initials                                     Buyer’s Initials JT




 
- 2 -

--------------------------------------------------------------------------------

 



(2) MANDATORY OWNERS' ASSOCIATION MEMBERSHIP: The Property [check one:] _____
is   x    is not subject to mandatory membership in an owners' association. If
the Property is subject to mandatory membership in an owners' association,
Seller notifies Purchaser that, as a purchaser of property in the residential
community in which the Property is located, you are obligated to be a member of
the owners' association. Restrictive covenants governing the use and occupancy
of the Property and a dedicatory instrument governing the establishment,
maintenance, and operation of this residential community have been or will be
recorded in the Real Property Records of the county in which the Property is
located. Copies of the restrictive covenants and dedicatory instrument may be
obtained from the county clerk. You are obligated to pay assessments to the
owners' association. The amount of the assessments is subject to change. Your
failure to pay the assessments could result in a lien on and the foreclosure of
the Property.


(3) STATUTORY TAX DISTRICTS: If the Property is situated in a utility or other
statutorily created district providing water, sewer, drainage, or flood control
facilities and services, the state may require Seller to deliver and Purchaser
to sign the statutory notice relating to the tax rate, bonded indebtedness, or
standby fee of the district prior to final execution of this contract.


(4) TIDE WATERS: If the Property abuts the tidally influenced waters of the
state, the state may require a notice regarding coastal area property to be
included in the contract. An addendum containing the notice promulgated by the
state or required by the parties must be used. (Consult with an attorney if you
are unclear on this requirement.)


(5) ANNEXATION: If the. Property is located outside the limits of a
municipality, Seller notifies Purchaser that the Property may now or later be
included in the extraterritorial jurisdiction of a municipality and may now or
later be subject to annexation by the municipality. Each municipality maintains
a map that depicts its boundaries and extraterritorial jurisdiction. To
determine if the Property is located within a municipality's extraterritorial
jurisdiction or is likely to be located within a municipality's extraterritorial
jurisdiction, contact all municipalities located in the general proximity of the
Property for further information.


(6) UNIMPROVED PROPERTY LOCATED IN A CERTIFICATED SERVICE AREA OF A UTILITY
SERVICE PROVIDER: If the Property is located in a certificated service area of a
utility service provider and the Property does not receive water or sewer
service from the utility service provider on the date the Property is
transferred, the state may require a notice regarding the cost of providing
water or sewer services to the Property. An addendum containing the notice
promulgated by the state or required by the parties must be used.


(7) AGRICULTURAL DEVELOPMENT DISTRICT: The Property [check one:] _____
is    x      is not located in a agricultural development district.


7.  PROPERTY CONDITION:


A. INSPECTIONS, ACCESS AND UTILITIES: Purchaser may have the Property inspected
by inspectors selected by Purchaser and licensed by the state or otherwise
permitted by law to make inspections. Seller shall permit Purchaser and
Purchaser's agents access to the Property at reasonable times. Seller shall pay
for turning on existing utilities. NOTICE: Purchaser should determine the
availability of utilities to the Property suitable to satisfy Purchaser's needs.


B. ACCEPTANCE OF PROPERTY CONDITION: Purchaser accepts the Property in its
present condition; provided Seller, at Seller's expense, shall complete the
following: N/A
 
 


C. COMPLETION OF REPAIRS: Unless otherwise agreed in writing, Seller shall
complete all agreed repairs prior to the Closing Date. All required permits must
be obtained, and repairs must be performed by persons who are licensed or
otherwise permitted by law to provide such repairs. At Purchaser's election, any
transferable warranties received by Seller with respect to the repairs will be
transferred to Purchaser at Purchaser's expense. If Seller fails to complete any
agreed repairs prior to the Closing Date, Purchaser may do so and receive
reimbursement from Seller at closing. The Closing Date will be extended up to 15
days, if necessary, to complete repairs.





 
Seller’s Initials                                             Buyer’s Initials
JT




 
- 3 -

--------------------------------------------------------------------------------

 

D. ENVIRONMENTAL MATTERS:  Purchaser is advised that the presence of wetlands,
toxic substances, including asbestos and wastes or other environmental hazards,
or the presence of a threatened or endangered species or its
habitat may affect Purchaser's intended use of the Property. If Purchaser is
concerned about these matters, an addendum promulgated by the state or required
by the parties should be used.


E. SELLER'S DISCLOSURES: Except as otherwise disclosed in this contract, Seller
has no knowledge of the following:


(1) any flooding of the Property which has had a material adverse effect on the
use of the property;
(2) any pending or threatened litigation, condemnation, or special assessment
affecting the Property;
(3) any environmental hazards or conditions which materially affect the
Property;
(4) any dump site, landfill, or underground tanks or containers now or
previously located on the Property;
(5) any wetlands, as defined by federal or state law or regulation, affecting
the Property; or
(6) any threatened or endangered species or their habitat affecting the
Property.


8.  BROKERS' FEES: All obligations of the parties for payment of brokers' fees
are contained in separate written agreements.


9.  CLOSING:


A. The closing of the sale will be on or before DECEMBER 31, 2012, or within 7
days after objections to matters disclosed in the Commitment or by the survey
have been cured, whichever date is later (Closing Date). If either party fails
to close the sale by the Closing Date, the non-defaulting party may exercise the
remedies contained in Paragraph 15.


B. At closing:


(1) Seller shall execute and deliver a general warranty deed conveying title to
the Property to Purchaser and showing no additional exceptions to those
permitted in Paragraph 6 and furnish tax statements or certificates showing no
delinquent taxes on the Property.


(2) Purchaser shall pay the Sales Price in good funds acceptable to the escrow
agent.


(3) Seller and Purchaser shall execute and deliver any notices. statements,
certificates, affidavits, releases, loan documents and other documents required
of them by this contract, the Commitment or law necessary for the closing of the
sale and the issuance of the Title Policy.


C. Unless expressly prohibited by written agreement, Seller may continue to show
the Property and receive, negotiate and accept back up offers.


D. All covenants, representations and warranties in this contract survive
closing.


10.  POSSESSION: Seller shall deliver possession of the Property to Purchaser
upon closing and funding.


11.  SPECIAL PROVISIONS: (Insert only factual statements and business details
applicable to the sale. State regulations may prohibit licensees from adding
factual statements or business details for which a contract addendum or other
form has been promulgated by the state for mandatory use.)


1. "THE HAYASHIDA FAMILY PARTNERSHIPS" MEANS THE HAYASHIDA CHILDREN AND
GRANDCHILDREN FAMILY PARTNERSHIP AND RLLP, A COLORADO LIMITED LIABILITY
PARTNERSHIP.
2. "GENERAL WARRANTY DEED" MEANS GRANT DEED.
3. PROPERTY IS SOLD AS IS, IN ITS PRESENT PHYSICAL CONDITION AS OF NOVEMBER 13,
2012.
4. THIS CONTRACT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.
5. THIS CONTRACT IS CONTINGENT ON THE CLEAR TRANSFER OF TITLE.







 
Seller’s Initials                                     Buyer’s Initials JT




 
- 4 -

--------------------------------------------------------------------------------

 





12. SETTLEMENT AND OTHER EXPENSES:


See "SETTLEMENT AND OTHER  EXPENSES ADDENDUM".




















































13. PRORATIONS AND ROLLBACK TAXES:


A. PRORATIONS: Taxes for the current year, interest, maintenance fees,
assessments, dues and rents will be prorated through the Closing Date. If taxes
for the current year vary from the amount prorated at closing, the parties shall
adjust the prorations when tax statements for the current year are available. If
taxes are not paid at or prior to closing, Purchaser
shall pay taxes for the current year.


B. ROLLBACK TAXES:. If this sale or Purchaser's use of the Property after
closing results in the assessment of additional taxes, penalties or interest
(Assessments) for periods prior to closing, the Assessments will be the
obligation of Purchaser. If Seller's change in use of the Property prior to
closing or denial of a special use valuation on the Property claimed by Seller
results in Assessments for periods prior to closing, the Assessments will be the
obligation of Seller. Obligations imposed by this paragraph will survive
closing.


14. CASUALTY LOSS: If any part of the Property is damaged or destroyed by fire
or other casualty after the effective date of this contract, Seller shall
restore the Property to its previous condition as soon as reasonably possible,
but in any event by the Closing Date. If Seller fails to do so due to factors
beyond Seller's control, Purchaser may (a) terminate this contract and the
earnest money will be refunded to Purchaser (b) extend the time for performance
up to 15 days and the Closing Date will be extended as necessary or (c) accept
the Property in its damaged condition with an assignment of insurance proceeds
and receive credit from Seller at closing in the amount of the deductible under
the insurance policy. Seller's obligations under this paragraph are independent
of any obligations of Seller under Paragraph 7.









 
Seller’s Initials                                      Buyer’s Initials JT




 
- 5 -

--------------------------------------------------------------------------------

 



15.  DEFAULT: If Purchaser fails to comply with this contract. Purchaser will be
in default, and Seller may


(a) enforce specific performance, seek such other relief as may be provided by
law, or both, or


(b) terminate this contract and receive the earnest money as liquidated damages,
thereby releasing both parties from this contract. If, due to factors beyond
Seller's control, Seller fails within the time allowed to make any non-casualty
repairs or deliver the Commitment, or survey, if required of Seller, Purchaser
may (a) extend the time for performance up to 15 days and the Closing Date will
be extended as necessary or (b) terminate this contract as the sole remedy and
receive the earnest money. If Seller fails to comply with this contract for any
other reason, Seller will be in default and Purchaser may (a) enforce specific
performance, seek such other relief as may be provided by law, or both, or (b)
terminate this contract and receive the earnest money, thereby releasing both
parties from this contract.


16.  MEDIATION: Any dispute between Seller and Purchaser related to this
contract which is not resolved through informal discussion  [check one:] _____
will _____ will not be submitted to a mutually acceptable mediation service or
provider. The parties to the mediation shall bear the mediation costs equally.
This paragraph does not preclude a party from
seeking equitable relief from a court of competent jurisdiction.


17.  ATTORNEY'S FEES: The prevailing party in any legal proceeding related to
this contract is entitled to recover reasonable attorney's fees and all costs of
such proceeding incurred by the prevailing party.


18.  ESCROW: The escrow agent is not (a) a party to this contract and does not
have liability for the performance or nonperformance of any party to this
contract, (b) liable for interest on the earnest money and © liable for the loss
of any earnest money caused by the failure of any financial institution in which
the earnest money has been deposited unless the financial institution is acting
as escrow agent. At closing, the earnest money must be applied first to any cash
down payment, then to Purchaser's Expenses and any excess refunded to Purchaser.
If both parties make written demand for the earnest money, escrow agent may
require payment of unpaid expenses incurred on behalf of the parties and a
written release of liability of escrow agent from all parties. If one party
makes written demand for the earnest money, escrow
agent shall give notice of the demand by providing to the other party a copy of
the demand. If escrow agent does not receive written objection to the demand
from the other party within 30 days after notice to the other party, escrow
agent may disburse the earnest money to the party making demand reduced by the
amount of unpaid expenses incurred on behalf of the party receiving the earnest
money and escrow agent may pay the same to the creditors. If escrow agent
complies with the provisions of this paragraph, each party hereby releases
escrow agent from all adverse claims related to the disbursal of the earnest
money. Escrow agent's notice to the other party will be effective when deposited
in the U. S. Mail, postage prepaid, certified mail, return receipt requested,
addressed to the other party at such party's address shown below. Notice of
objection to the demand will be deemed effective upon receipt by escrow agent.


19.  REPRESENTATIONS: Seller represents that as of the Closing Date (a) there
will be no liens, assessments, or security interests against the Property which
will not be satisfied out of the sales proceeds unless securing payment of any
loans assumed by Purchaser and (b) assumed loans will not be in default. If any
representation of Seller in this contract is untrue on the Closing Date,
Purchaser may terminate this contract and the earnest money will be refunded to
Purchaser.


20.  FEDERAL TAX REQUIREMENTS: If Seller is a "foreign person," as defined by
applicable law, or if Seller fails to deliver an affidavit to Purchaser that
Seller is not a "foreign person," then Purchaser shall withhold from the sales
proceeds an amount sufficient to comply with applicable tax law and deliver the
same to the Internal Revenue Service together with appropriate tax forms.
Internal Revenue Service regulations require filing written reports if currency
in excess of specified amounts is received in the transaction.









 
Seller’s Initials                                         Buyer’s Initials JT




 
- 6 -

--------------------------------------------------------------------------------

 



21.  NOTICES: All notices from one party to the other must be in writing and are
effective when mailed to, hand-delivered at, or transmitted by facsimile as
follows:


To Purchaser at:
To Seller at:
   
CORONUS ENERGY CORP.
1100-1200 WEST 73RD AVE.
VANCOUVER, BC V6P6G5
Telephone: (604) 267-7078
Facsimile: (604) 267-7080
DONNA LACHMAN
2855 OTIS COURT
WHEAT RIDGE, CO 80214
(303) 238-6235



22.  AGREEMENT OF PARTIES: This contract contains the entire agreement of the
parties and cannot be changed except by their written agreement. Addenda which
are a part of this contract are (check all applicable boxes):

 
_____
Third Party Financing Condition Addendum
_____
Seller Financing Addendum
_____
Loan Assumption Addendum
_____
Addendum for Property Subject to Mandatory Membership in an Owners' Association
_____
Addendum for Unimproved Property Located in a Certificated Service Area of a
Utility Service Provider
_____
Addendum for Sale of Other Property by Purchaser
_____
Addendum for "Back-Up" Contract
_____
Environmental Assessment, Threatened or Endangered Species and Wetlands Addendum
_____
Addendum for Coastal Area Property
_____
Addendum for Property Located Seaward of the Gulf Intra coastal Waterway
_____
 Addendum for Release of Liability on Assumption of FHA, VA or Conventional Loan
Restoration of Seller's
 Entitlement for VA Guaranteed Loan
_____
Other (list):

SETTLEMENT AND OTHER EXPENSES ADDENDUM
 
 


23.  TERMINATION OPTION: This paragraph will be a part of this contract ONLY if
both blanks are filled in and Purchaser has paid the Option Fee. Purchaser has
paid Seller $__________ (Option Fee) for the unrestricted right to terminate
this contract by giving notice of termination to Seller within _____ days after
the effective date of this contract. If Purchaser gives notice of termination
within the time specified, the Option Fee will not be refunded, however, any
earnest money will be refunded to Purchaser. The Option Fee  [check one:] _____
will _____ will not  be credited to the Sales Price at closing. For the purposes
of this paragraph, time is of the essence; strict compliance with the time for
performance stated herein is required.


24.  CONSULT AN ATTORNEY: Real estate licensees cannot give legal advice. READ
THIS CONTRACT CAREFULLY. If you do not understand the effect of this contract,
consult an attorney BEFORE signing.


Purchaser's Attorney is:
Seller's Attorney is:
   
N/A
DARYL L. BINKLEY, ESQ.
 
77-564 COUNTRY CLUB DRIVE, SUITE 246
 
PALM DESERT  CA 92211
   
Telephone:
Telephone: (760) 862-1100
Facsimile:
Facsimile: (760) 862-1106
   






 
Seller’s Initials                                            Buyer’s Initials JT




 
- 7 -

--------------------------------------------------------------------------------

 





EXECUTED  the  13TH  day of  NOVEMBER, 2012 (EFFECTIVE  DATE).




JEFF THACHUCK
SADAKO HAYASHIDA
Coronus Solar Inc., Purchaser
Seller
     
DONNA LACKMAN
 
Seller
     
MARILYNN HIKIJI
 
Hayashida Children and Grandchildren Family Partnership, RLLP
 
Seller
     
KODY KODAMA
 
Seller



SELLER’S RECEIPT:


Receipt of $__________ (Option Fee) in the form of _______________ is
acknowledged.





   
Seller
Date
































 
Seller’s Initials _____ Buyer’s Initials JT









 
- 8 -

--------------------------------------------------------------------------------

 
 
 
 
SETTLEMENT AND  OTHER EXPENSES ADDENDUM
TO CONTRACT CONCERNING THE PROPERTY AT:




160 ACRES OF VACANT LAND (APN: 0620-021-01). TWENTYNINE PALMS, SAN BERNARDINO
COUNTY, CALIFORNIA


The following expenses must  be paid at or prior to closing:


Expenses payable by Seller (Seller's Expenses):


Releases of existing liens,including prepayment penalties  and recording fees;
release of Seller's loan liability; and other expenses payable  by Seller under
this contract.


Expenses payable by Purchaser (Purchaser's  Expenses):


Preparation of deed; escrow fee; recording fees; Cal Firpta Processing fee;all
costs for inspections and reports, including, but not limited to, a natural
hazard zone disclosure report; owner's title insurance policy; County transfer
tax; $1,000 in Seller legal fees payable to Daryl L. Binkley, Esq.; and
other  expenses payable by Purchaser under this contract.


PURCHASER:
 
November 13, 2012
JEFF THACHUCK
Date
[purchaser’s signature above/printed name below]
 
CORONUS ENERGY CORP.
   
SELLER:
         
Date
[seller’s signature above/printed name below]
         
[seller’s signature above/printed name below]
















 
Seller’s Initials                                      Buyer’s Initials JT




 
- 9 -

--------------------------------------------------------------------------------

 
